Citation Nr: 1534796	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-17 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected left knee patellofemoral pain syndrome with medial compartment arthritis and shin splints (left knee disorder).

2.  Entitlement to a rating in excess of 10 percent for service-connected right knee patellofemoral pain syndrome with medial compartment arthritis and shin splints (right knee disorder).

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to total disability based on individual unemployability (TDIU).

5.  Entitlement to a rating in excess of 10 percent for service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to February 1981 and September 1981 to November 1996.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated August 2011, September 2012, and November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.  Following the hearing the record was held open for a period of thirty days so additional evidence, including updated VA treatment records, may be obtained.  Such records were reviewed and associated with the claims file.  The file includes a May 2015 written statement from the Veteran and his representative waiving RO consideration of this newly submitted evidence.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Increased Ratings for Bilateral Knees

The Veteran is seeking a rating in excess of 10 percent for his service-connected bilateral knee disabilities.  His last examination was in October 2012, and indicated the Veteran did not require use of assistive devices other than a cane.  However, during his May 2015 hearing, the Veteran testified he now required braces on both legs because his instability was getting worse.  (See hearing transcript pg 8).  VA treatment records also reflect the Veteran wears braces on both knees due to his pain.  (See VA treatment records October 2013).  Because the evidence suggests the Veteran's bilateral knee disability has increased in severity, and now requires braces, remand for a new examination is required.

Additionally, the Veteran testified he continued to receive relevant treatment at the VA medical facility.  Accordingly, all VA treatment records since May 2015 should be obtained and associated with the claims file.

Fibromyalgia

The Veteran is also seeking service connection for fibromyalgia.  During his hearing, the Veteran testified that he experienced the same symptoms of fibromyalgia, including pain and numbness, since his active duty service.  His statements are supported by his service treatment records, which reflect he sought treatment for numbness and tingling sensation in both hands in August 1993.




The VA examiner in March 2012 opined, "It is highly unlikely that the fibromyalgia condition was incurred in or caused by chronic pain complaints while in service."  However, the examiner did not provide any rationale in support of this opinion.  Accordingly, remand for a supplemental nexus opinion supported by a rationale is required.

TDIU

As discussed, the Board is remanding the issues of entitlement to increased ratings for his service-connected bilateral knee disability, as well as entitlement to service connection for fibromyalgia.  Any resulting grant of these issues could alter the basis for the Veteran's claimed TDIU.  As such, the TDIU must be remanded as intertwined and deferred pending adjudication of the additional increased rating and service connection claims.  

Increase for Tinnitus

Finally, the Veteran's claim for an increased rating for service-connected tinnitus also requires remand.  In a September 2012 rating decision, the RO denied this issue.  On his December 2012 notice of disagreement, the Veteran only expressed disagreement with the issues of entitlement to service connection for fibromyalgia and entitlement to TDIU.  Therefore, the RO properly did not include the issue of an increased rating for tinnitus in the June 2013 statement of the case.  However, on his June 2013 form VA-9 the Veteran indicated he wished the appeal the rating assigned for his tinnitus.  Although this would constitute a premature substantive appeal, his statements are a timely notice of disagreement on the issue of an increased rating.  As such, a statement of the case should be provided.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue will only be returned to the Board after issuance of the SOC if perfected by the filing of a timely substantive appeal.  




Accordingly, the case is REMANDED for the following actions:

1. Obtain all available VA medical records from the facilities in Dorisburg and Memphis, Tennessee from May 2015 to the present.

2.  After obtaining all available VA treatment records, provide the Veteran with a VA examination to evaluate the nature and severity of his current bilateral knee disabilities, including shin splints.  The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinion expressed.  The examiner should also specifically address the Veteran's lay statements regarding instability requiring the use of bilateral knee braces.

3.  Regarding the fibromyalgia appeal, return the Veteran's claims file to the March 2012 VA examiner, if available, or to an equally as qualified medical professional.  Additional examination of the Veteran is not required unless needed by the examiner.

The examiner should be provided with a complete copy of the claims file, and a full rationale should be provided for any opinion expressed.  If such an opinion cannot be provided without resort to speculation, the examiner should so state and comment on whether any additional medical information could help render an opinion.

Consistent with the factual and medical history, including the Veteran's complete service treatment records, the examiner should answer the following question:

Is it as likely as not (50 percent or greater) that the Veteran's diagnosed fibromyalgia began during, or was otherwise caused by, his active duty service?  In answering this question the examiner should specifically address the Veteran's in-service complaints of numbness and his lay assertions these symptoms continued since his active duty service.

4.  Then, readjudicate the appeals regarding entitlement to increased ratings for service-connected bilateral knee disabilities and service connection for fibromyalgia, as well as entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

5.  Regarding the claim for an increased rating for tinnitus, provide the Veteran and his representative with a statement of the case on this issue.  The RO should also advise the Veteran that he must file a substantive appeal within 60 days.  The case should be returned to the Board only if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

